Citation Nr: 1810808	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  12-13 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1969 and from August 1972 to May 1987, including service in the Republic of Vietnam. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In January 2013, the Veteran testified before the undersigned Veterans' Law Judge regarding his claims at a videoconference hearing.  A transcript of the hearing is of record and has been reviewed.

This matter was previously before the Board in November 2014 when it was remanded for additional development.  It has returned to the Board for adjudication.

During the pendency of the appeal, service connection for gastroesophageal reflux disease was granted in a March 2015 rating decision.  As this constitutes a full grant of the claim, this issue is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for left ear hearing loss, right ear hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left shoulder degenerative joint disease did not originate in service or until many years later, and the preponderance of the evidence is against a finding that any left shoulder condition is etiologically related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a left shoulder condition have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

This case was previously remanded by the Board in November 2014 for additional development.  The RO was directed to obtain any updated treatment records and to schedule an examination regarding the etiology of the Veteran's claimed left shoulder condition.  Updated treatment records have been associated with the claims file and the examination was provided in January 2015, with the accompanying examination report associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with the November 2014 remand directives and no further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran claims entitlement to service connection for a left shoulder condition.  He attributes his diagnosed left shoulder degenerative joint disease, and eventual left shoulder replacement, to an in-service fall from a telephone pole and from strains due to working with his arms in the air as an electrician.    

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown if "the condition is observed during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology."  Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The Veteran's post-service treatment records first show complaints of shoulder pain in April 2008.  VA treatment records dated in July 2009 indicate that the Veteran was in physical therapy for shoulder pain attributed to adhesive capsulitis but the x-ray showed mild degenerative joint disease.  In September 2009, Magnetic Resonance Imaging (MRI) of the left shoulder indicated that the Veteran had prominent osteoarthritic changes of the glenohumeral joint.  Mild to moderate degenerative changes, or arthritis, of the acromioclavicular joint with osteophyte formation was also noted.  The Veteran underwent a left shoulder replacement in July 2010.  Accordingly, the requirements of Shedden element (1) have been met. 

The Veteran's service treatment records include October 1978 treatment for complaints of his left shoulder hurting for 3 to 4 days.  The impression was a strained muscle.  At a recheck 8 days later, the Veteran reported there was no improvement.  No significant abnormalities were noted on x-rays.  The impression was possible bursitis.  Additionally, the service treatment records document a February 1984 fall from a 20 foot pole.  At that time, x-rays showed fractures of the left and right wrists and left tibia and there were no shoulder complaints.  During the January 2013 hearing, the Veteran testified that he also injured his left shoulder at that time.  The Board finds that the requirements of Shedden element (2) have been met. 

The Board now turns to the question of whether there is sufficient evidence of a nexus, Shedden element (3).  

During an August 2010 VA examination, the Veteran reported pain to his left shoulder beginning in 1984 after falling 30 feet off a telephone pole.  He stated that he initially sought medical treatment and was treated for bilateral wrists and leg pain but he was not evaluated for his left shoulder while in the military.  After service, he was treated with pain medications, cortisone injections, physical therapy, and eventually a hemiarthroplasty to the left shoulder in July 2010.  The examiner opined that the Veteran's left shoulder degenerative joint disease is less likely as not caused by the military.  The rationale was that there was only a one-time in-service complaint for the left shoulder which was several years before the fall and reported injury to the left shoulder according to the Veteran's provided history.  Additionally, degenerative joint disease is multifactorial and it would be presumed that if the shoulder degenerative joint disease was traumatic and caused by the fall while in the military, then the patient would have been evaluated and treated soon after the fall. 

On his September 2011 Notice of Disagreement, the Veteran reported that his left shoulder condition progressively worsened over the years and he was referred to physical therapy in 2009.  

During a January 2015 VA examination, the Veteran reported that he was a construction electrician in service and that his left shoulder started hurting after he fell 30 feet from a telephone pole.  After this accident, his shoulder was not specifically treated as his ankle and wrists were considered more severe.  He finally sought treatment in 2008 which resulted in a new shoulder joint.  The examiner opined that the Veteran's left shoulder condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the examiner found one complaint of shoulder pain in October 1978 for a strained muscle, possible bursitis.  The x-rays were negative at that time.  According to medical research, degenerative joint disease is multifactorial with age being the highest risk factor.  The examiner noted that 80 percent of individuals age 55 and older have degenerative joint disease.  Since the diagnosis is multifactorial, the examiner could not specifically attribute it to the Veteran's job as a construction electrician without resort to speculation.  

In an April 2015 correspondence, the Veteran indicated that the fall from the telephone pole caused his shoulder pain.  He stated that treatment to his left shoulder was set aside for treatment of other major injuries and that he has been on pain medication since 1985 for various ailments which has helped control his pain.  

The Board finds that a preponderance of the evidence is against the finding of a nexus to service.  First, there is no evidence that arthritis was diagnosed in service or within 1 year of discharge to warrant presumptive service connection for a  chronic condition.  Such is simply not shown.  The evidence is also against the finding that the Veteran has had ongoing left shoulder pain since service.  The Veteran is competent to report that which he has personally experienced, such as pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board does not find the Veteran's reports of ongoing pain to be credible.  The first evidence of treatment for a shoulder disability was in April 2008, over 2 decades after service-discharge.  Such weighs against a finding of continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").  

Moreover, and of significant import, when the Veteran filed a claim for compensation in October 1995 pertaining to injuries caused to his wrists and ankles, which stemmed from the inservice fall, he made no reference to his shoulder.  There were also no findings pertaining to complaints, treatment, or diagnosis of a left shoulder disorder when he underwent a general medical examination in December 1995.  The lack of reference to a left shoulder disorder in 1995 severely undermines the Veteran's current assertion of experiencing shoulder problems since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).

The Board further finds that the evidence is against direct service connection.  Both the August 2010 and January 2015 VA examiners found that the Veteran's right shoulder condition is unrelated to service.  Such was based on a thorough review of the claims file, taking a history from the Veteran, and an examination.  Based on this review, the January 2015 examiner attributed the Veteran's degenerative joint disease to his age.  The Board affords the these opinions the most probative weight in this case. It is noted that the examiner indicated that she could not attribute the Veteran's shoulder disability to his duties in service without resorting to speculation.  This opinion holds probative value because the examiner provided rationale for her speculative opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010) (indicating that the examiner must explain why the requested opinion would be speculative before the Board could rely on such a conclusion).  

The Board has considered the Veteran's contentions that he has a left shoulder condition that is related to his period of active service.  However, as to the specific issue in this case, the question of the etiology of the Veteran's arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, the Veteran's comments relating any in-service injury to his current arthritis are afforded no probative weight.  

In sum, there is no competent or credible evidence of a chronic left shoulder disability in service, no credible evidence of arthritis for over a year after service discharge, and no competent evidence linking a left shoulder condition to service.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Service connection for a left shoulder condition must therefore be denied.


ORDER

Service connection for a left shoulder condition is denied. 





REMAND

While the Board regrets the additional delay, a remand is required before the remaining claims can be adjudicated.  The February 2015 examiner opined that the Veteran's right ear hearing loss was not aggravated beyond normal progression in military service.  The rationale was that the Veteran served active duty from 1972 to 1987 and there was no threshold shift during that period.  The examiner seemingly failed to note the Veteran's previous period of active duty from August 1964 to August 1969.  However, the examiner noted that the Veteran's hearing shifted from May 1964 to August 1972.  Accordingly, an addendum opinion should be obtained regarding whether any shift during the Veteran's first period of active duty represents aggravation beyond natural progression.  

Additionally, the February 2015 VA examiner provided a positive opinion regarding the Veteran's left ear hearing loss.  The associated audiogram does not show that the Veteran had hearing loss for VA purposes at that time.  However, VA treatment records dated in February 2017 indicate that an updated hearing test revealed bilateral hearing loss.  The audiogram is not included in the Audiology Note.  All outstanding VA hearing tests should be requested and associated with the claims file.   

Finally, the January 2010 VA examiner noted that the Veteran's tinnitus is "as likely as not a symptom associated with the hearing loss."  As such, the Veteran's tinnitus claim is intertwined with his hearing loss claims.

While in remand status, all outstanding treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding and updated VA treatment records regarding the issues on appeal.  All audiograms should be specifically requested, including the audiogram referenced in the February 2017 audiology note. Associate all records received with the claims file.

2. Return the claims file to the examiner who provided the February 2015 hearing loss and tinnitus opinion, if available.  If the examiner is not available, refer the case to another appropriate examiner to respond to the following.  If the examiner finds that an additional examination is necessary, one should be arranged.  All tests and studies deemed necessary should be performed.  

The examiner should review the claims file, including this remand, and render an opinion as to the following: 

a. Is there clear and unmistakable (undebatable) evidence that the Veteran's pre-existing right ear hearing loss disability was not aggravated beyond its natural progression by his active service?

The examiner should specifically comment on the February 2015 opinion that there was a "positive shift from May 1964 to August 1972" and whether this shift represents worsening beyond the natural progression of the condition.  Additionally, the examiner is notified that the Veteran had 2 periods of active service, from August 1964 to August 1969 and then from August 1972 to May 1987.  Further, the examiner should note the May 1967 service treatment record showing right ear complaints, "possible ruptured drum".

b. If hearing loss for VA purposes is established, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left ear hearing loss was incurred during or is related to his active duty service?  

c. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus was incurred during or is related to his active duty service?

d. If a hearing loss disability is found to be related to service, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus was caused by his hearing loss? 

e. If a hearing loss disability is found to be related to service, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus was aggravated by his hearing loss?

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must provide a clear rationale (explanation of the examiner's reasoning at arriving at a conclusion) for any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Thereafter, the issues remaining on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


